            Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 1 of 17



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 RONALD LOMBARDI, on behalf of himself
 and all others similarly situated,    CLASS ACTION COMPLAINT

        Plaintiff,                                   JURY TRIAL DEMANDED
 v.
                                                     CASE NO.: 20-cv-1511
 NATIONAL DEBT RELIEF, LLC

        Defendant.



       Plaintiff, Ronald Lombardi, individually and on behalf of all others similarly situated, sues

Defendant, National Debt Relief, LLC (“Defendant” or “National Debt Relief”), for violations of

the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq. (“TCPA”), and alleges on

personal knowledge, investigation of his counsel, and on information and belief as follows:

                                      NATURE OF ACTION

       1.       Plaintiff brings this class action for damages and other equitable and legal remedies

resulting from the unlawful conduct of Defendant in negligently or knowingly and/or willfully

placing calls to the cellular telephones of Plaintiff and putative Class Members for non-emergency

purposes, using an automatic telephone-dialing system without their prior express consent, in

violation of the TCPA. Plaintiff and putative Class Members were not National Debt Relief

customers at the time the calls at issue were placed. Upon information and belief, these calls were

intended for persons other than Plaintiff and putative Class Members.
             Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 2 of 17



                                  JURISDICTION AND VENUE

        2.       This Court has federal question jurisdiction over this matter because Plaintiff’s

claims arise from violations of the Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq.,

which is a law of the United States. This Court also has original jurisdiction under 28

U.S.C. 1332(d)(2) because the matter in controversy exceeds $5,000,000.00, as each putative

Class Member is entitled to $500.00 per call negligently placed in violation of the TCPA, or

$1,500.00 per call knowingly and/or willfully placed in violation of the TCPA, exclusive of

attorneys’ fees, pre-judgment interest, and costs, and is a class action in which Plaintiff is a citizen

of a state different from Defendant.

        3.       The alleged violations described herein emanated from this District.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), because many of

the acts giving rise to this action occurred in this District, Defendant conducts business in this

District, and Defendant availed itself of the laws and markets within this District.

                                                 PARTIES

       4.        Plaintiff Ronald Lombardi is, and was, at all times relevant hereto a citizen of the

State of Florida.

       5.        Defendant National Debt Relief, LLC, is a Limited Liability Company with its

principal place of business located at 180 Maiden Lane, 30th FL., New York, NY 10038. Defendant

is engaged in a variety of services including debt counseling. It conducts business throughout the

United States, and in and throughout the State of New York.




                                                   2
              Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 3 of 17



                 THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                       47 U.S.C. § 227, et seq.
         6.       The TCPA, 47 U.S.C. §§ 227, et seq., was enacted by Congress in 1991 to address

consumer complaints about rampant telemarketing practices.

         7.       Section 227(b)(1)(A)(iii) bans the use of an automatic telephone dialing systems

(“auto-dialers”) to place telephone calls to cellular telephones unless the consumer has provided

prior written consent to receive such calls, or the calls are placed for emergency purposes.

         8.       The TCPA is designed to protect individual consumers from receiving intrusive and

unwanted telephone calls. Mims v. Arrow Fin. Servs., LLC, --US--, 565 U.S. 368 (2012).

         9.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

subscribers another option: telling the auto-dialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

         10.      According to the Federal Communications Commission (“FCC”), “[u]nwanted

calls are the number one complaint to the FCC. There are thousands of complaints to the FCC

every month on both telemarketing and robocalls.” 1 Indeed, in 2018 alone, the FCC received more

than 232,000 complaints.2




1
    https://apps.fcc.gov/edocs_public/attachmatch/DOC-333676A1.pdf.
2
    https://docs.fcc.gov/public/attachments/DOC-356196A1.pdf.
                                                  3
            Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 4 of 17



                                   FACTUAL ALLEGATIONS

       11.      At all relevant times, Plaintiff was an individual residing in the State of Florida. He

is a “person” as defined by 47 U.S.C. § 153(39), and the “called party.” See Breslow v. Wells

Fargo Bank, N.A., 755 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746

F.3d 1242 (11th Cir. 2014).

      12.       Plaintiff is the owner and customary user of cellular telephone number (xxx) xxx-

5808 (redacted for privacy). Plaintiff was the called party and recipient of Defendant’s calls, as

described herein.

      13.       Plaintiff registered his cellular phone with the National Do Not Call Registry on

January 23, 2007.

      14.       Between approximately October of 2018 to the present, Defendant placed, or

caused to be placed, approximately 100 automated calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or pre-recorded or artificial voice.

      15.       When receiving many of these calls, Plaintiff was in his home, attempting to enjoy

the seclusion of his private domain, uninterrupted by unwanted calls and annoyances of the outside

world. The calls intruded upon Plaintiff’s seclusion within his home and interrupted his peaceful

enjoyment thereof.

      16.       When Plaintiff answered his cell phone, there was a prerecorded message that

instructed him to press 5 to speak with a representative. There were also instructions to press 9 to

have the number removed. Plaintiff pressed 9 to have his number removed, however, the calls

continued.




                                                   4
            Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 5 of 17



      17.       When Plaintiff spoke with a representative, she identified herself as calling from

National Debt Relief and was soliciting for the company’s services. Plaintiff asked for the calls to

stop but the calls continued.

      18.       These unwanted and illegal robocalls were very upsetting and frustrating to the

Plaintiff and left him with a feeling of helplessness to stop these calls.

      19.       Plaintiff is not now, nor has he ever been, a National Debt Relief customer. He

does not have an account or business relationship with National Debt Relief.

      20.       Plaintiff did not provide his cellular telephone number to Defendant, nor did he

ever provide express consent to Defendant to place calls to his cellular telephone for any reason.

      21.       Plaintiff requested to opt out of, or for cessation of, Defendant’s calls however, he

continued to receive calls.

      22.       All of the calls that Defendant placed and sent, or caused to be placed and sent, to

Plaintiff’s cellular telephone number were placed and sent using an ATDS or pre-recorded or

artificial voice, which has the capacity to store or produce telephone numbers to be called, using a

random or sequential number generator (including but not limited to a predictive dialer) or an

artificial or pre-recorded voice and to dial such numbers, as specified by 47 U.S.C § 227(a)(1).

      23.       The telephone number Defendant used to contact Plaintiff via an ATDS or pre-

recorded or artificial voice was assigned to a cellular telephone service, as described in 47 U.S.C.

§ 227(b)(1)(A)(iii).

      24.       The pertinent calls were not placed or sent for emergency purposes, as defined in

47 U.S.C. § 227(b)(1)(A).




                                                  5
            Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 6 of 17



      25.       Defendant’s placement of calls using an ATDS or pre-recorded or artificial voice

for non-emergency purposes and without Plaintiff’s prior express consent violated 47 U.S.C.

§ 227(b)(1)(A).

      26.       Consumers who do not want to receive telemarketing calls may indicate their

preference by registering their telephone numbers on the national Do Not Call Registry. 47 C.F.R.

§ 64.1200(c)(2). According to the Federal Trade Commission, the Registry, which was established

in 2003, currently has over 239,000,000 active registrations.

      27.       These registrations must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator. Id.

      28.       Because a telephone subscriber listed on the Registry must take an affirmative step

to register his or her number, a telemarketer who wishes to call a person listed on the Registry

must take a similarly affirmative step, and must obtain the registrant’s signed, written agreement

to be contacted by the telemarketer. Id. § 64.1200(c)(2)(ii). The written agreement must also

include the telephone number to which the calls may be placed. Id.

      29.       A person whose number is on the Registry and has received more than one

telephone solicitation within any twelve-month period by or on behalf of the same entity in

violation of the TCPA, can sue the violator and seek the greater of actual damages or $500, a

figure that may be trebled for willful or knowing violations. 47 U.S.C. § 227(c)(5).

      30.       Telemarketers who wish to avoid calling numbers listed on the Registry can easily

and inexpensively do so by “scrubbing” their call lists against the Registry database. The

scrubbing process identifies those numbers on the Registry, allowing telemarketers to remove

those numbers and ensure that no calls are placed to consumers who opt-out of telemarketing

                                                 6
                Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 7 of 17



 calls.

          31.       To avoid violating the TCPA by calling registered numbers, telemarketers must

 scrub their call lists against the Registry at least once every thirty-one days. See 16 C.F.R.

 § 310.4(b)(3)(iv).

          32.       It has long been the law that a seller of goods or services can be liable for TCPA

 violations even if the seller does not directly place or initiate the calls.

          33.       The provision that establishes a private right of action against an entity that violates

 the DNC Registry restrictions provides that “[a] person who has received more than one telephone

 call within any 12-month period by or on behalf of the same entity in violation of the regulations

 prescribed under this subsection” may bring an action for damages and injunctive relief. 47

 U.S.C. § 227(c)(5) (emphasis added).

          34.       Defendant has a corporate policy to use an ATDS or a pre-recorded or artificial

voice to place calls to individuals, just as it did to Plaintiff’s cellular telephone here.

          35.       Defendant has a corporate policy to use an ATDS or a pre-recorded or artificial

voice, just as it did to the Plaintiff’s cellular telephone in this case, with no way for the consumer

to cease the placement of calls.

          36.       Defendant’s corporate policy is structured so as to continue to place calls to

individuals like Plaintiff, despite the fact these consumers request that Defendant cease the

placement of calls.

          37.       Defendant continued to call him from telephone numbers similar to his number to

deceitfully entice him to answer the call.




                                                       7
            Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 8 of 17



      38.       Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge that the called parties do not wish to be called.

      39.       As a result of each of the calls described above, Plaintiff and putative Class

Members suffered an invasion of privacy, as well as particularized and concrete injuries, including

the inducement of stress, anxiety, nervousness, embarrassment, distress, and/or aggravation.

Plaintiff and putative Class Members also suffered out-of-pocket losses, including the monies paid

to their wireless carriers for the receipt of such calls. Additionally, due to both the answered and

unanswered calls placed by Defendant, Plaintiff and putative Class Members suffered the

expenditure of their time, exhaustion of their cellular telephone batteries, unavailability of their

cellular telephones while Defendant’s calls were incoming, and trespass upon their respective

chattels. All of the above-mentioned injuries were caused by, and/or directly related to,

Defendant’s placement of calls to Plaintiff and putative Class Members by using an ATDS to call

their cellular telephone numbers.

      40.       In response to Defendant’s unlawful conduct, Plaintiff filed this lawsuit and seeks

an injunction requiring Defendant to cease all unsolicited cellular telephone calls and an award of

statutory damages and actual damages to putative Class Members under the TCPA, together with

costs and reasonable attorneys’ fees.

                               CLASS ACTION ALLEGATIONS

       41.      Pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), (b)(3) and (c)(4) and as

detailed in the individual counts below, Plaintiff brings this action on behalf of himself and all

others similarly situated. Specifically, Plaintiff brings this case on behalf of a class defined as

follows:


                                                  8
            Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 9 of 17



             All persons within the United States who, between four years prior to the filing
             of this lawsuit and the present, (1) received a non-emergency call to their
             cellular telephone numbers; (2) through the use of an automatic telephone-
             dialing system or an artificial or pre-recorded voice; (3) from Defendant; and
             (4) who were not National Debt Relief customers at the time of the calls and
             text messages, (“the Class” or “Class Members”).

       The subclass consists of:

             All persons within the United States whose telephone numbers were listed on
             the Do Not Call Registry, and to whom, at any time within applicable
             limitations period, more than one call within any twelve-month period was
             placed by Defendant, (the “Subclass”).

Plaintiff reserves the right to amend the Class definition.

       42.      Excluded from the Class are Defendant, its employees, agents and assigns, and any

members of the judiciary to whom this case is assigned, their Court staff, and Plaintiff’s counsel.

Members of the above-defined Class can be easily identified through Defendant’s records or those

of its vendors who placed the calls and/or sent the text messages at issue on behalf of Defendant.

                                            Numerosity

      43.       At the time of filing, Plaintiff does not know the exact number of putative Class

Members. However, given the volume of cellular telephone numbers reassigned on a daily basis,

and the volume of National Debt Relief customers throughout the United States, Class Members

likely number in the thousands, if not hundreds of thousands, and are geographically disbursed

throughout the country.3




3
 According to the Federal Communications Commission, as many as 100,000 cellular telephone
numbers are reassigned every day. In the Matter of Rules & Regulations Implementing the
Telephone Consumer Protection Act of 1991, 30 F.C.C. Rcd. 7961 (July 10, 2015).
                                             9
         Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 10 of 17



      44.      The alleged size and geographic disbursement of the putative Class, and relatively

modest value of each individual claim, makes joinder of all Class Members impracticable or

impossible.

                    Predominance of Common Questions of Law and Fact

       45.     This action involves common questions of law and fact, which predominate over

any questions affecting individual Class Members. The common legal and factual questions

include at least the following:

                     a. whether Defendant uses an ATDS, or artificial or pre-recorded voice to

                         place calls and/or send text messages to cellular telephones;

                     b. whether between four years prior to the filing of this lawsuit and the

                         present, Defendant used an ATDS or artificial or pre-recorded voice to

                         place calls and/or send text messages to the cellular telephones of Plaintiff

                         and putative Class Members;

                     c. whether between four years prior to the filing of this lawsuit and the

                         present, Defendant used an artificial or pre-recorded voice in connection

                         with its placement of autodialed calls to the cellular telephones of Plaintiff

                         and putative Class Members;

                     d. whether Defendant is subject to the TCPA;

                     e. whether Defendant can show that it obtained prior express consent from

                         Plaintiff and putative Class Members to place calls to their cellular

                         telephones using an ATDS or artificial or pre-recorded voice;

                     f. whether Defendant’s conduct violates the TCPA;

                     g. whether Defendant’s conduct was knowing and/or willful;
                                                  10
         Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 11 of 17



                     h. whether Defendant is liable for damages, and the amount of such

                         damages;

                     i. whether Plaintiff and putative Class Members are entitled to declaratory

                         relief;

                     j. whether Defendant should be enjoined from engaging in conduct in

                         violation of the TCPA in the future; and

                     k. whether Plaintiff and Class Members are entitled to any other remedy.

                                            Typicality

       46.     Plaintiff’s claims are typical of the claims of the putative Class Members, as

Plaintiff and Class Members have been injured by Defendant’s uniform misconduct – the

placement of calls to cellular telephones using an ATDS or artificial or pre-recorded voice for non-

emergency purposes and without prior express consent.

       47.     Plaintiff shares the aforementioned facts and legal claims and/or questions with all

putative Class Members. Further, a sufficient relationship exists between Defendant’s conduct and

the damages sustained by Plaintiff and putative Class Members.

                                            Adequacy

       48.     Plaintiff will fairly and adequately protect the interests of putative Class Members

and is committed to the vigorous prosecution of this action. Plaintiff has retained counsel

experienced in complex consumer class action litigation and matters specifically involving TCPA

violations. Plaintiff intends to prosecute this action vigorously and has no interest adverse or

antagonistic to those of the Class.




                                                 11
         Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 12 of 17



                                           Superiority

       49.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Individual joinder of all Class Members’ claims is impracticable

or impossible for at least the following reasons:

               a.      The Class claims predominate over any questions of law or fact (if any)

       affecting only individual Class Members;

               b.      Absent a Class, the Class Members will continue to suffer damage and

       Defendant’s violations of the TCPA will continue without remedy;

               c.      Given the size of individual Class Members’ claims, few (if any) putative

       Class Members could afford to or would seek legal redress individually for the wrongs

       Defendant committed and continues to commit against them, and absent Class Members

       have no substantial interest in individually controlling the prosecution of individual

       actions;

               d.      Individualized litigation would create the danger of inconsistent or

       contradictory judgments arising from the same set of facts, while also increasing the delay

       and expense to all parties and the courts. Comparatively, the class action device provides

       economies of scale and allows Class Members’ claims to be comprehensively administered

       and uniformly adjudicated in a single proceeding;

               e.      When the liability of Defendant has been adjudicated, claims of all Class

       Members can be administered efficiently and determined uniformly by the Court;

               f.      No difficulty impedes the action’s management by the Court as a class

       action, which is the best available means by which Plaintiff and Class Members can seek

       redress for the damages caused to them by Defendant’s uniform misconduct;
                                                    12
        Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 13 of 17



              g.      The litigation and trial of Plaintiff’s claims are manageable;

              h.      Defendant has acted and/or refused to act on grounds generally applicable

      to Plaintiff and the Class by placing calls to their cellular telephone numbers, using an

      ATDS or artificial or pre-recorded voice, for non-emergency purposes and without their

      prior express consent, rendering just and appropriate final injunctive relief for the Class;

      and

              i.      Because Plaintiff seeks injunctive relief and corresponding declaratory and

      equitable relief for the entire Class, the prosecution of separate actions by individual Class

      Members would create a risk of inconsistent or varying adjudications with respect to

      individual Class Members and establishing incompatible standards of conduct for

      Defendant. Additionally, bringing individual claims would burden the courts and result in

      an inefficient method of resolving this action. As a practical matter, adjudications with

      respect to individual Class Members would be dispositive of the interests of other Class

      Members who are not parties to the adjudication and may impair or impede their ability to

      protect their respective interests. Consequently, class treatment is a superior method for

      adjudication of the issues in this case.

                                    CAUSES OF ACTION

                                          COUNT I
               Negligent Violation of the Telephone Consumer Protection Act
                                  47 U.S.C. §§ 227, et seq.

      50.     Plaintiff incorporates by reference the allegations in Paragraphs 1 through 49, as

though fully set forth herein.




                                                 13
        Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 14 of 17



       51.    Without prior express consent, Defendant placed calls for non-emergency purposes

to the cellular telephones of Plaintiff and Class Members using an ATDS or artificial or pre-

recorded voice with the capacity to store or produce telephone numbers to be called.

       52.    The foregoing acts constitute numerous and multiple negligent violations of the

TCPA, including, but not limited to, each of the above-cited provisions of 47 U.S.C. §§ 227, et

seq.

       53.    Under 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged negligent violations

of the TCPA, Plaintiff and Class Members are entitled to an award of $500.00 in statutory

damages for each and every non-emergency call placed and text message sent in violation of the

TCPA.

       54.    Plaintiff and Class Members are also entitled to and seek injunctive relief

prohibiting future violations of the TCPA.

       55.    Plaintiff and Class Members are also entitled to an award of costs and expenses.

                                      COUNT II
       Knowing and/or Willful Violation of the Telephone Consumer Protection Act
                                47 U.S.C. §§ 227, et seq.

       56.    Plaintiff incorporates by reference the allegations in Paragraphs 1 through 49, as

though fully set forth herein.

       57.    Without prior express consent, Defendant placed calls for non-emergency purposes

to the cellular telephones of Plaintiff and Class Members using an ATDS or artificial or pre-

recorded voice with the capacity to store or produce telephone numbers to be called.




                                               14
        Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 15 of 17



       58.    The foregoing acts constitute numerous and multiple knowing and/or willful

violations of the TCPA, including, but not limited to, each of the above cited provisions of 47

U.S.C. §§ 227, et seq.

       59.    Pursuant to 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged knowing and/or

willful violations of the TCPA, Plaintiff and Class Members are entitled to an award of $1,500.00

in statutory damages for each and every non-emergency call placed in violation of the statute.

       60.   Plaintiff and Class Members are also entitled to and seek injunctive relief prohibiting

future violations of the TCPA.

       61.    Plaintiff and Class Members are also entitled to an award of costs and expenses.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all putative

Class Members the following relief against Defendant:

       A.     $500.00 in statutory damages for each and every call negligently placed and text

message negligently sent by Defendant in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

       B.     $1,500.00 in statutory damages for each and every call willfully and/or knowingly

placed and text message willfully and/or knowingly sent by Defendant in violation of 47 U.S.C. §

227(b)(1) of the TCPA;

       C.     An award of actual damages resulting from Defendant’s violations of the TCPA;

       D.     Injunctive relief seeking the implementation of measures by Defendant to stop

future violations of the TCPA;

       E.     An award of costs and expenses to Plaintiff’s counsel;




                                                15
         Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 16 of 17



        F.      An order certifying this matter as a class action pursuant to Federal Rule of Civil

Procedure 23, certifying the Class defined herein, appointing Plaintiff as Class Representative, and

appointing Plaintiff’s counsel as Class Counsel; and

        G. Any additional relief that the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff, individually and on behalf of all others similarly situated, hereby demands trial

by jury on all issues so triable.

Dated: February 19, 2020
Manhasset, NY
                                              Respectfully submitted,



                                              By: ________________________________

                                              Paul C. Whalen (PW 1300)
                                              LAW OFFICES OF PAUL C. WHALEN, P.C.
                                              768 Plandome Road
                                              Manhasset, NY 11030
                                              Telephone: (516) 426-6870
                                              pcwhalen@protonmail.com

                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              Heather H. Jones, Esq. (Florida Bar No. 0118974)
                                              William “Billy” Peerce Howard, Esq.
                                              (Florida Bar No. 0103330)
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500, ext. 205
                                              Facsimile: (813) 435-2369
                                              Heather@TheConsumerProtectionFirm.com
                                              Billy@TheConsumerProtectionFirm.com

                                              MORGAN & MORGAN
                                              COMPLEX LITIGATION GROUP
                                              John A. Yanchunis (Florida Bar No. 3246810)
                                              Patrick A. Barthle (Florida Bar No. 99286)
                                              201 N. Franklin St., 7th Floor
                                                 16
Case 1:20-cv-01511-LGS Document 1 Filed 02/20/20 Page 17 of 17



                            Tampa, FL 33602
                            Telephone: (813) 223-5505
                            Facsimile: (813) 222-2434
                            jyanchunis@forthepeople.com
                            pbarthle@forthepeople.com


                            Attorneys for Plaintiff




                               17
